
	
		II
		111th CONGRESS
		2d Session
		S. 3542
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 28, 2010
			Ms. Murkowski introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To create a fair and efficient system to
		  resolve claims of victims for economic injury caused by the Deepwater Horizon
		  incident, to establish a Commission to investigate and report on corrective
		  measures to prevent similar incidents, to improve the Oil Spill Liability Trust
		  Fund and Federal oil spill research, and for other purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the
			 Oil Spill Compensation Act of
			 2010.
			(b)Table of contentsThe table of contents of this Act is as
			 follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Deepwater Horizon claims resolution
					Sec. 101. Findings and purpose.
					Sec. 102. Definitions.
					Subtitle A—Office of Deepwater Horizon Claims
				Compensation
					Sec. 111. Establishment of Office of Deepwater Horizon Claims
				Compensation.
					Sec. 112. Claimant assistance.
					Sec. 113. Compensation program startup.
					Sec. 114. Authority of Administrator.
					Sec. 115. Advisory Committee on Deepwater Horizon
				Compensation.
					Subtitle B—Deepwater Horizon compensation
				procedures
					Sec. 121. Essential elements of eligible claim.
					Sec. 122. General rule concerning no-fault
				compensation.
					Sec. 123. Filing of claims.
					Sec. 124. Eligibility determinations and claim
				awards.
					Subtitle C—Awards
					Sec. 131. Amount.
					Sec. 132. Payment.
					Sec. 133. Setoffs for collateral source compensation and prior
				awards.
					Sec. 134. Subrogation.
					Subtitle D—Judicial review
					Sec. 141. Judicial review of rules and regulations.
					Sec. 142. Judicial review of award decisions.
					Sec. 143. Other judicial challenges.
					Subtitle E—Effect on other laws
					Sec. 151. Effect on other laws.
					TITLE II—National Commission on Outer Continental Shelf Oil Spill
				Prevention
					Sec. 201. Short title.
					Sec. 202. Establishment of Commission.
					Sec. 203. Purposes.
					Sec. 204. Composition of Commission.
					Sec. 205. Functions of Commission.
					Sec. 206. Powers of Commission.
					Sec. 207. Public meetings and hearings.
					Sec. 208. Staff of Commission.
					Sec. 209. Compensation and travel expenses.
					Sec. 210. Security clearances for Commission members and
				staff.
					Sec. 211. Reports of Commission; adjournment.
					Sec. 212. Funding.
					Sec. 213. Nonapplicability of Federal Advisory Committee
				Act.
					TITLE III—Oil spill liability 
					Subtitle A—Oil Pollution Act of 1990
					Sec. 301. Liability limits.
					Sec. 302. Advance payment.
					Subtitle B—Oil Spill Liability Trust Fund
					Sec. 311. Rate of
				tax for Oil Spill Liability Trust Fund.
					Sec. 312. Limitations on expenditures and borrowing
				authority.
					TITLE IV—Federal oil spill research 
					Sec. 401. Federal oil
				spill research.
					Sec. 402. National
				Academy of Science participation.
					Sec. 403. Technical and conforming amendments.
					Sec. 404. Oil spill response authority.
					TITLE V—Oil and gas leasing
					Sec. 501. Revenue sharing from outer Continental Shelf areas in
				certain coastal States.
					Sec. 502. Revenue sharing from areas in Alaska Adjacent
				zone.
					Sec. 503. Accelerated revenue sharing to promote coastal
				resiliency among Gulf producing States.
					Sec. 504. Production of oil from certain Arctic offshore
				leases.
					Sec. 505. Use of stimulus funds to offset spending.
					TITLE VI—Gulf of Mexico Regional Citizens’ Advisory
				Council
					Sec. 601. Short title.
					Sec. 602. Findings.
					Sec. 603. Gulf of Mexico Regional Citizens’ Advisory
				Council.
				
			IDeepwater Horizon claims
			 resolution
			101.Findings and purpose
				(a)FindingsCongress finds that—
					(1)the oil spill resulting from the Deepwater
			 Horizon incident has caused major economic damage to the residents of the
			 States bordering the Gulf of Mexico;
					(2)the limits on strict liability imposed by
			 the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.) will be exceeded by the
			 claims resulting from the Deepwater Horizon incident; and
					(3)while the Oil Pollution Act of 1990 (33
			 U.S.C. 2701 et seq.) places no restrictions on liability for damages from the
			 accident under State law, litigation of such cases may take decades, and
			 consume in litigation expenses and contingent fees, funds that could otherwise
			 be used to quickly and efficiently compensate the citizens of the Gulf States
			 for damages resulting from the Deepwater Horizon incident.
					(b)PurposeThe purpose of this title is to create a
			 fair and efficient system for the payment of legitimate present and future
			 claims for damages resulting from the Deepwater Horizon incident.
				102.DefinitionsIn this title:
				(1)AdministratorThe term Administrator means
			 the Administrator of the Office.
				(2)Advisory CommitteeThe term Advisory Committee
			 means the Advisory Committee on Deepwater Horizon Compensation established
			 under section 115(a).
				(3)ClaimThe term claim means any
			 claim, based on any theory, allegation, or cause of action, for damages
			 presented in a civil action or bankruptcy proceeding, directly, indirectly, or
			 derivatively arising out of, based on, or related to, in whole or in part, the
			 effects of the Deepwater Horizon incident.
				(4)ClaimantThe term claimant means a
			 person or State who files a claim under section 123.
				(5)Civil action
					(A)In generalThe term civil action means a
			 civil action filed in Federal or State court, whether cognizable as a case at
			 law, in equity, or in admiralty.
					(B)ExclusionThe term civil action does not
			 include an action relating to any workers’ compensation law.
					(6)Collateral source
			 compensationThe term
			 collateral source compensation means the compensation that a
			 claimant received, or is entitled to receive, from a responsible party as a
			 result of a final judgment, settlement, or other payment for damages that are
			 the source of a claim under section 123, including payments made under the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.).
				(7)Compensation programThe term compensation program
			 means the compensation program established under this title.
				(8)DamagesThe term damages means damages
			 specified in section 131(b), including the cost of assessing those
			 damages.
				(9)Deepwater Horizon incidentThe term Deepwater Horizon
			 incident means the blowout and explosion of the mobile offshore drilling
			 unit Deepwater Horizon that occurred on April 20, 2010, and resulting
			 hydrocarbon releases into the environment.
				(10)DepartmentThe term Department means the
			 Department of the Interior.
				(11)FundThe term Fund means the Oil
			 Spill Liability Trust Fund established by section 9509 of the Internal Revenue
			 Code of 1986.
				(12)LawThe term law includes all law,
			 judicial or administrative decisions, rules, regulations, or any other
			 principle or action having the effect of law.
				(13)OfficeThe term Office means the
			 Office of Deepwater Horizon Claims Compensation established under section
			 111.
				(14)PartiesThe term parties means, with
			 respect to an individual claim, the claimant and the responsible party.
				(15)Person
					(A)In generalThe term person means an
			 individual, trust, firm, joint stock company, partnership, association,
			 insurance company, reinsurance company, or corporation.
					(B)ExclusionsThe term person does not
			 include—
						(i)the United States;
						(ii)a State; or
						(iii)a political subdivision of a State.
						(16)Responsible partyThe term responsible party
			 means a responsible party (as defined in section 1001 of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2701)) for the Deepwater Horizon incident.
				(17)SecretaryThe term Secretary means the
			 Secretary of the Interior.
				(18)StateThe term State means—
					(A)each of the several States of the United
			 States;
					(B)the District of Columbia;
					(C)the Commonwealth of Puerto Rico;
					(D)Guam;
					(E)American Samoa;
					(F)the Commonwealth of the Northern Mariana
			 Islands;
					(G)the Federated States of Micronesia;
					(H)the Republic of the Marshall
			 Islands;
					(I)the Republic of Palau; and
					(J)the United States Virgin Islands.
					(19)Successor in interestThe term successor in interest
			 means any person that acquires assets, and substantially continues the business
			 operations, of a responsible party, considering factors that include—
					(A)retention of the same facilities or
			 location;
					(B)retention of the same employees;
					(C)maintaining the same job under the same
			 working conditions;
					(D)retention of the same supervisory
			 personnel;
					(E)continuity of assets;
					(F)production of the same product or offer of
			 the same service;
					(G)retention of the same name;
					(H)maintenance of the same customer
			 base;
					(I)identity of stocks, stockholders, and
			 directors between the asset seller and the purchaser; or
					(J)whether the successor holds itself out as
			 continuation of previous enterprise, but expressly does not include whether the
			 person actually knew of the liability of the responsible party under this
			 title.
					AOffice of Deepwater Horizon Claims
			 Compensation
				111.Establishment of Office of Deepwater
			 Horizon Claims Compensation
					(a)In general
						(1)EstablishmentThere is established within the Department
			 the Office of Deepwater Horizon Claims Compensation, which shall be headed by
			 the Administrator.
						(2)PurposeThe purpose of the Office shall be to
			 provide timely, fair compensation, under the terms specified in this title, on
			 a no-fault basis and in a nonadversarial manner, to persons and State or local
			 governments that have incurred economic damages as a result of the Deepwater
			 Horizon incident.
						(3)Termination of the OfficeThe Office shall terminate effective not
			 later than 1 year following the date of certification by the Administrator that
			 the Fund has neither paid a claim in the previous 1-year period nor has debt
			 obligations remaining to pay.
						(4)ExpensesThe Fund shall be available to the
			 Secretary for expenditure, without further appropriation and without fiscal
			 year limitation, as necessary for any and all expenses associated with the
			 Office, including—
							(A)personnel salaries and expenses, including
			 retirement and similar benefits; and
							(B)all administrative and legal
			 expenses.
							(b)Appointment of Administrator
						(1)In generalThe Administrator of the Office shall be
			 appointed by the President, by and with the advice and consent of the
			 Senate.
						(2)TermThe term of the Administrator shall be 5
			 years.
						(3)ReportingThe Administrator shall report directly to
			 the Assistant Secretary for Policy, Management, and Budget of the
			 Department.
						(c)Duties of Administrator
						(1)In generalThe Administrator shall be responsible
			 for—
							(A)processing claims for compensation for
			 damages to eligible claimants in accordance with the criteria and procedures
			 established under subtitle B;
							(B)appointing or contracting for the services
			 of such personnel, making such expenditures, and taking any other actions as
			 may be necessary to carry out the responsibilities of the Office, including
			 entering into cooperative agreements with other Federal or State agencies and
			 entering into contracts with nongovernmental entities;
							(C)conducting such audits and additional
			 oversight as necessary to assure the integrity of the compensation
			 program;
							(D)promulgating such rules, regulations, and
			 procedures as may be necessary to carry out this title;
							(E)making such expenditures as may be
			 necessary in carrying out this title;
							(F)excluding evidence and disqualifying or
			 debarring any attorney or other individual or entity who provide evidence in
			 support of the application of the claimant for compensation if the
			 Administrator determines that materially false, fraudulent, or fictitious
			 statements or practices have been submitted or engaged in by the individual or
			 entity; and
							(G)having all other powers incidental,
			 necessary, or appropriate to carrying out the functions of the Office.
							(2)Certain enforcement
							(A)False statementsFor each infraction described in paragraph
			 (1)(F), the Administrator may impose a civil penalty not to exceed $10,000 on
			 any individual or entity found to have submitted or engaged in a materially
			 false, fraudulent, or fictitious statement or practice under this title.
							(B)Other powersThe Administrator shall issue appropriate
			 regulations to carry out paragraph (1)(G).
							(d)Audit and personnel review
			 proceduresThe Administrator
			 shall establish audit and personnel review procedures for evaluating the
			 accuracy of eligibility recommendations of agency and contract
			 personnel.
					112.Claimant assistance
					(a)EstablishmentNot later than 180 days after the date of
			 enactment of this Act, the Administrator shall establish a comprehensive
			 claimant assistance program—
						(1)to publicize and provide information to
			 potential claimants about—
							(A)the availability of benefits for eligible
			 claimants under this title; and
							(B)the procedures for filing claims and for
			 obtaining assistance in filing claims;
							(2)to provide assistance to potential
			 claimants in preparing, substantiating, and submitting claims, including
			 assistance in obtaining the documentation necessary to support a claim;
						(3)to respond to inquiries from claimants and
			 potential claimants;
						(4)to provide translation services to
			 claimants and potential claimants;
						(5)to provide training with respect to the
			 applicable procedures for the preparation and filing of claims to persons who
			 provide assistance or representation to claimants, including nonprofit
			 organizations and State and local government entities; and
						(6)to provide for the establishment of a
			 website on which claimants may access all relevant forms and
			 information.
						(b)Resource centers
						(1)In generalThe claimant assistance program shall
			 provide for the establishment of resource centers in areas in which there are
			 determined to be large concentrations of potential claimants, including at
			 least 1 resource center in each affected State.
						(2)LocationThe centers shall be located, to the
			 maximum extent practicable, in facilities of the Department or other Federal
			 agencies.
						(c)Attorney’s fees
						(1)In generalNotwithstanding any other provision of law,
			 the representative of an individual may not receive, for services rendered in
			 connection with the claim of an individual under this title, more than 5
			 percent of a final award made (whether by the Administrator initially or as a
			 result of administrative review) on the claim.
						(2)PenaltyAny representative of a claimant who
			 violates this subsection shall be fined not more than the greater of—
							(A)$5,000; or
							(B)twice the amount received by the
			 representative for services rendered in connection with each violation.
							113.Compensation program startup
					(a)Interim regulationsNot later than 90 days after the date of
			 enactment of this Act, the Administrator shall issue interim regulations and
			 procedures for the processing of claims under this title.
					(b)Interim personnel
						(1)In generalThe Secretary and the Assistant Secretary
			 for Policy, Management, and Budget of the Department may make available to the
			 Administrator on a temporary basis such personnel and other resources as may be
			 necessary to facilitate the expeditious startup of the compensation
			 program.
						(2)ContractsThe Administrator may contract with
			 individuals or entities having relevant experience to assist in the expeditious
			 startup of the compensation program.
						(c)Extreme financial hardship
			 claimsIn the final
			 regulations promulgated under section 111(c), the Administrator shall designate
			 categories of claims to be handled on an expedited basis as a result of extreme
			 financial hardship.
					(d)Interim AdministratorUntil an Administrator is appointed and
			 confirmed under section 111(b), the responsibilities of the Administrator under
			 this title shall be performed by the Assistant Secretary for Policy,
			 Management, and Budget of the Department, who shall have all the authority
			 conferred by this title on the Administrator and who shall be considered to be
			 the Administrator for purposes of this title.
					(e)Stay of claims; return to tort
			 system
						(1)Stay of claims
							(A)Pending actionsNotwithstanding any other provision of this
			 title, any claim for damages pending in any Federal or State court for monetary
			 damages related to the Deepwater Horizon incident as of the date of enactment
			 of this Act shall be subject to a stay.
							(B)Future
			 actionsNotwithstanding any
			 other provision of this title, any claim for damages filed in any Federal or
			 State court for monetary damages related to the Deepwater Horizon incident
			 after the date of enactment of this Act shall be subject to a stay 60 days
			 after the date of the filing of the claim, unless the claimant has filed an
			 election to pursue the claim for damages in the Federal or State court under
			 paragraph (2).
							(2)ClaimsTo be eligible for a claim, any person or
			 State that has filed a timely claim seeking a judgment or order for monetary
			 damages related to the Deepwater Horizon incident in any Federal or State court
			 before, on, or after the date of enactment of this Act, shall file with the
			 Administrator and serve on all defendants in the pending court action an
			 election to pursue the claim for damages under this title or continue to pursue
			 the claim in the Federal or State court—
							(A)not later than 60 days after the date of
			 enactment of this Act, if the claim was filed in a Federal or State court
			 before the date of enactment of this Act; and
							(B)not later than 60 days after the date of
			 the filing of the claim, if the claim is filed in a Federal or State court on
			 or after the date of enactment of this Act.
							(3)StayUntil the claimant files an election under
			 paragraph (2) to continue to pursue the claim in the Federal or State court,
			 the stay under paragraph (1) shall remain in effect.
						(4)Effect of election
							(A)In generalAny claimant that has elected to pursue a
			 claim for damages in Federal or State court under paragraph (2) shall not be
			 eligible for an award for those damages under section 131.
							(B)Section 131 claimsAny claimant that has been awarded damages
			 for a claim under section 131 shall not be eligible for an award of damages for
			 the same claim in Federal or State court.
							(C)OSLTF claimsAny claimant that has received payment for
			 damages from a responsible party or through the Oil Spill Liability Trust Fund
			 pursuant to chapter 40 of title 33, Code of Federal Regulations, (or a
			 successor regulation) shall not be eligible for an award for those damages
			 under section 131.
							(5)Effect of operational or nonoperational
			 fund
							(A)Reinstatement of claimsIf, after 270 days after the date of
			 enactment of this Act, the Administrator cannot certify to Congress that the
			 Office is operational and awarding claims at a reasonable rate, each person or
			 State that has filed a claim stayed under this subsection may continue the
			 claims of the person or State in the court in which the case was pending prior
			 to the stay.
							(B)Operational officeIf the Administrator subsequently certifies
			 to Congress that the Office has become operational and awarding all valid
			 claims at a reasonable rate, any claim in a civil action in Federal or State
			 court that is not actually on trial before a jury that has been impaneled and
			 presentation of evidence has commenced, but before deliberation, or before a
			 judge and is at the presentation of evidence, may, at the option of the
			 claimant, be considered a reinstated claim before the Administrator and the
			 civil action before the Federal or State court shall be null and void.
							(C)Nonoperational officeNotwithstanding any other provision of this
			 title, if the Administrator certifies to Congress that the Office cannot become
			 operational and awarding all valid claims at a reasonable rate, all claims that
			 have a stay may be filed or reinstated.
							114.Authority of AdministratorOn any matter within the jurisdiction of the
			 Administrator under this title, the Administrator may—
					(1)issue subpoenas for and compel the
			 attendance of witnesses within a radius of 200 miles;
					(2)administer oaths;
					(3)examine witnesses;
					(4)require the production of books, papers,
			 documents, and other potential evidence; and
					(5)request assistance from other Federal
			 agencies with the performance of the duties of the Administrator under this
			 title.
					115.Advisory Committee on Deepwater Horizon
			 Compensation
					(a)Establishment
						(1)In generalNot later than 120 days after the date of
			 enactment of this Act, the Administrator shall establish an Advisory Committee
			 on Deepwater Horizon Compensation.
						(2)Composition and appointment
							(A)In generalThe Advisory Committee shall be composed of
			 24 members, appointed in accordance with this paragraph.
							(B)Legislative appointments
								(i)In generalThe majority leader of the Senate, the
			 minority leader of the Senate, the Speaker of the House of Representatives, and
			 the minority leader of the House of Representatives shall each appoint 4
			 members to the Advisory Committee.
								(ii)RepresentationOf the 4 members appointed by each Member
			 under clause (i)—
									(I)2 members shall represent the interests of
			 claimants; and
									(II)2 members shall represent the interests of
			 responsible parties.
									(C)Appointments by AdministratorThe Administrator shall appoint 8 members
			 to the Advisory Committee, who shall be individuals with qualifications and
			 expertise relevant to the compensation program, including experience or
			 expertise in marine or coastal ecology, oil spill remediation, fisheries
			 management, administering compensation programs, or audits.
							(b)DutiesThe Advisory Committee shall advise the
			 Administrator on—
						(1)claims filing and claims processing
			 procedures;
						(2)claimant assistance programs;
						(3)audit procedures and programs to ensure the
			 quality and integrity of the compensation program;
						(4)analyses or research that should be
			 conducted to evaluate past claims and to project future claims under the
			 compensation program; and
						(5)such other matters related to the
			 implementation of this title as the Administrator considers appropriate.
						(c)Operation of Committee
						(1)TermThe term of a member of the Advisory
			 Committee shall be 3 years.
						(2)Chairperson and Vice
			 ChairpersonThe Administrator
			 shall designate a Chairperson and Vice Chairperson of the Advisory Committee
			 from among the members appointed under subsection (a)(2)(C).
						(3)MeetingsThe Advisory Committee shall meet—
							(A)at the call of the Chairperson or a
			 majority of the members of the Advisory Committee; and
							(B)at least—
								(i)4 times per year during the first 3 years
			 of the compensation program; and
								(ii)2 times per year thereafter.
								(4)Information
							(A)In generalThe Administrator shall provide to the
			 Advisory Committee such information as is necessary and appropriate for the
			 Advisory Committee to carry out this section.
							(B)Other agencies
								(i)In generalOn request of the Advisory Committee, the
			 Administrator may secure directly from any Federal, State, or local department
			 or agency such information as may be necessary to enable the Advisory Committee
			 to carry out this section.
								(ii)Provision of informationOn request of the Administrator, the head
			 of the department or agency described in clause (i) shall furnish such
			 information to the Advisory Committee.
								(5)Administrative supportThe Administrator shall provide the
			 Advisory Committee with such administrative support as is reasonably necessary
			 to enable the Advisory Committee to carry out this section.
						(d)ExpensesA member of the Advisory Committee, other
			 than a full-time Federal employee, while attending a meeting of the Advisory
			 Committee or while otherwise serving at the request of the Administrator, and
			 while serving away from the home or regular place of business of the member,
			 shall be allowed travel and meal expenses, including per diem in lieu of
			 subsistence, as authorized by section 5703 of title 5, United States Code, for
			 individuals in the Federal Government serving without pay.
					BDeepwater Horizon compensation
			 procedures
				121.Essential elements of eligible
			 claimTo be eligible for an
			 award under this title for damages, a claimant shall—
					(1)file a claim in a timely manner in
			 accordance with section 123; and
					(2)prove, by a preponderance of the evidence,
			 that the claimant has suffered damages as a result of the Deepwater Horizon
			 incident.
					122.General rule concerning no-fault
			 compensationTo be eligible
			 for an award under this title for damages, a claimant shall not be required to
			 demonstrate that the damages for which the claim is being made resulted from
			 the negligence or other fault of any other person.
				123.Filing of claims
					(a)Eligible claimants
						(1)In generalAny person or State that has suffered
			 monetary damage as a result of the Deepwater Horizon incident may file a claim
			 with the Office for an award with respect to the damage.
						(2)LimitationA claim may not be filed by any person or
			 State under this title for contribution or indemnity.
						(b)Statute of limitationsExcept as otherwise provided in this
			 subsection, if a person or State fails to file a claim with the Office under
			 this section during the 5-year period beginning on the date on which the person
			 or State first discovered facts that would have led a reasonable person to
			 conclude that damage had occurred, any claim relating to the damage, and any
			 other claim related to that damage, shall be extinguished, and any recovery on
			 the damage shall be prohibited.
					(c)Future claims not precludedFiling of a claim under subsection (a)
			 shall not preclude the filing of additional claims for damages arising from the
			 Deepwater Horizon incident that are manifested at a later date.
					(d)Required informationA claim filed under subsection (a) shall be
			 in such form, and contain such information in such detail, as the Administrator
			 shall by regulation prescribe.
					(e)Date
			 of filingA claim shall be
			 considered to be filed on the date that the claimant mails the claim to the
			 Office, as determined by postmark, or on the date that the claim is received by
			 the Office, whichever is the earliest determinable date.
					(f)Incomplete claims
						(1)In generalIf a claim filed under subsection (a) is
			 incomplete, the Administrator shall, not later than 30 days after the date of
			 receipt of the incomplete claim, notify the claimant of the information
			 necessary to complete the claim and inform the claimant of such services as may
			 be available through the claimant assistance program established under section
			 112 to assist the claimant in completing the claim.
						(2)Time periods
							(A)In generalExcept as provided in subparagraph (B), any
			 time period for the processing of the claim shall be suspended until such time
			 as the claimant submits the information necessary to complete the claim.
							(B)DeadlineIf the information described in
			 subparagraph (A) is not received during the 1-year period beginning on the date
			 of the notification, the claim shall be dismissed.
							124.Eligibility determinations and claim
			 awards
					(a)In general
						(1)Review of claimsThe Administrator shall, in accordance with
			 this section, determine whether each claim filed satisfies the requirements for
			 eligibility for an award under this title and, if so, the value of the
			 award.
						(2)FactorsIn making a determination under paragraph
			 (1), the Administrator shall consider—
							(A)the claim presented by the claimant;
							(B)the factual evidence submitted by the
			 claimant in support of the claim; and
							(C)the results of such investigation as the
			 Administrator may consider necessary to determine whether the claim satisfies
			 the criteria for eligibility established by this title.
							(3)Additional evidence
							(A)In generalThe Administrator may request the
			 submission of evidence in addition to the minimum requirements of section 123
			 if necessary to make a determination of eligibility for an award.
							(B)CostIf the Administrator requests additional
			 evidence under subparagraph (A), the cost of obtaining the additional evidence
			 shall be borne by the Office.
							(b)Proposed decisions
						(1)In generalNot later than 90 days after the date of
			 the filing of a claim, the Administrator shall provide to the parties a
			 proposed decision—
							(A)accepting or rejecting the claim in whole
			 or in part; and
							(B)specifying the amount of any proposed
			 award.
							(2)FormThe proposed decision shall—
							(A)be in writing;
							(B)contain findings of fact and conclusions of
			 law; and
							(C)contain an explanation of the procedure for
			 obtaining review of the proposed decision.
							(c)Review of proposed decisions
						(1)Right to hearing
							(A)In generalAny party not satisfied with a proposed
			 decision of the Administrator under subsection (b) shall be entitled, on
			 written request made not later than 90 days after the date of the issuance of
			 the decision, to a hearing on the claim of the claimant before a representative
			 of the Administrator.
							(B)TestimonyAt the hearing, the party shall be entitled
			 to present oral evidence and written testimony in further support of the
			 claim.
							(C)Conduct of hearing
								(i)In generalThe hearing shall, to the maximum extent
			 practicable, be conducted at a time and place convenient for the
			 claimant.
								(ii)AdministrationExcept as otherwise provided in this title,
			 in conducting the hearing, the representative of the Administrator shall
			 conduct the hearing in a manner that best determines the rights of the parties
			 and shall not be bound by—
									(I)common law or statutory rules of
			 evidence;
									(II)technical or formal rules of procedure;
			 or
									(III)section 554 of title 5, United States
			 Code.
									(iii)EvidenceFor purposes of clause (ii), the
			 representative of the Administrator shall receive such relevant evidence as the
			 claimant adduces and such other evidence as the representative determines
			 necessary or useful in evaluating the claim.
								(D)Request for subpoenas
								(i)In generalSubject to clause (iv), a party may request
			 a representative of the Administrator to issue a subpoena but the decision to
			 grant or deny the request is within the discretion of the
			 representative.
								(ii)SubpoenasSubject to clause (iii), the representative
			 may issue subpoenas for—
									(I)the attendance and testimony of witnesses;
			 and
									(II)the production of books, records,
			 correspondence, papers, or other relevant documents.
									(iii)PrerequisitesSubpoenas may be issued for documents under
			 this subparagraph only if—
									(I)in the case of documents, the documents are
			 relevant and cannot be obtained by other means; and
									(II)in the case of witnesses, oral testimony is
			 the best way to ascertain the facts.
									(iv)Request
									(I)Hearing processA party may request a subpoena under this
			 subparagraph only as part of the hearing process.
									(II)FormTo request a subpoena, the requester
			 shall—
										(aa)submit the request in writing and send the
			 request to the representative as early as practicable, but not later than 30
			 days, after the date of the original hearing request; and
										(bb)explain why the testimony or evidence is
			 directly relevant to the issues at hand, and a subpoena is the best method or
			 opportunity to obtain the evidence because there are no other means by which
			 the documents or testimony could have been obtained.
										(v)Fees and mileage
									(I)In generalAny person required by a subpoena to attend
			 as a witness shall be allowed and paid the same fees and mileage as are paid
			 witnesses in the district courts of the United States.
									(II)FundThe fees and mileage shall be paid from the
			 Fund.
									(2)Review of written record
							(A)In generalInstead of a hearing under paragraph (1),
			 any party not satisfied with a proposed decision of the Administrator shall
			 have the option, on written request made not later than 90 days after the date
			 of the issuance of the decision, of obtaining a review of the written record by
			 a representative of the Administrator.
							(B)Opportunity to be heardIf a review is requested under subparagraph
			 (A), the parties shall be afforded an opportunity to submit any written
			 evidence or argument that the claimant believes relevant.
							(d)Final decisions
						(1)In generalIf the period of time for requesting review
			 of the proposed decision expires and no request has been filed, or if the
			 parties waive any objections to the proposed decision, the Administrator shall
			 issue a final decision.
						(2)Variance from proposed
			 decisionIf the decision
			 materially differs from the proposed decision, the parties shall be entitled to
			 review of the decision under subsection (c).
						(3)TimingIf the parties request review of all or
			 part of the proposed decision the Administrator shall issue a final decision on
			 the claim not later than—
							(A)180 days after the date the request for
			 review is received, if a party requests a hearing; or
							(B)90 days after the date the request for
			 review is received, if the claimant requests review of the written
			 record.
							(4)ContentThe decision shall be in writing and
			 contain findings of fact and conclusions of law.
						(e)RepresentationA party may authorize an attorney or other
			 individual to represent the party in any proceeding under this title.
					CAwards
				131.Amount
					(a)In generalA claimant that meets the requirements of
			 section 121 shall be entitled to an award in an amount equal to the damages
			 specified in subsection (b) sustained as a result of Deepwater Horizon
			 incident.
					(b)Covered damagesFor purposes of subsection (a), covered
			 damages shall be 1 or more of the following types of damages (if
			 applicable):
						(1)Real or personal propertyDamages for injury to, or economic losses
			 resulting from destruction of, real or personal property, which shall be
			 recoverable by a claimant who owns or leases that property.
						(2)Subsistence useDamages for loss of subsistence use of
			 natural resources, which shall be recoverable by any claimant who so uses
			 natural resources that have been injured, destroyed, or lost, without regard to
			 the ownership or management of the resources.
						(3)RevenuesDamages equal to the net loss of taxes,
			 royalties, rents, fees, or net profit shares due to the injury, destruction, or
			 loss of real property, personal property, or natural resources, which shall be
			 recoverable by a State or a political subdivision of a State.
						(4)Profits and earning capacityDamages equal to the loss of profits or
			 impairment of earning capacity due to the injury, destruction, or loss of real
			 property, personal property, or natural resources, which shall be recoverable
			 by any claimant.
						(5)Public servicesDamages for net costs of providing
			 increased or additional public services during or after removal activities,
			 including protection from fire, safety, or health hazards, caused by a
			 discharge of oil, which shall be recoverable by a State or a political
			 subdivision of a State.
						132.Payment
					(a)PaymentsNot later than 30 days after a final
			 determination of an award under this title, a claimant that is entitled to an
			 award under this title shall receive the amount of the award through payments
			 from the responsible parties.
					(b)Limitation on transferabilityA claim filed under this title shall not be
			 assignable or otherwise transferable under this title.
					(c)Payment from Fund
						(1)In generalIf the responsible parties fail to pay an
			 award within the time period for payment under subsection (a), the
			 Administrator shall pay any such award from the Fund not later than 15 days
			 after the date of expiration of that time period.
						(2)Subrogation of claimsPayment of any claim from the Fund under
			 this section shall be subject to the acquisition, by the Federal Government, of
			 subrogation of rights of the claimant to recover those damages for which the
			 Federal Government has compensated the claimant from the responsible
			 parties.
						(3)Judicial action
							(A)In generalUpon request of the Administrator, the
			 Attorney General shall bring a civil action on behalf of the Fund to recover
			 any compensation paid to any claimant pursuant to this title, and, without
			 regard to any limitation of liability, all interest, administrative and
			 adjudicative costs, and attorney’s fees incurred by the Fund by reason of the
			 claim.
							(B)LiabilityA civil action may be brought under
			 subparagraph (A) against any responsible party that is liable, pursuant to any
			 law, to the compensated claimant, for the damages or costs for which
			 compensation was paid.
							133.Setoffs for collateral source compensation
			 and prior awardsThe amount of
			 an award otherwise available to a claimant under this title shall be reduced by
			 the amount of collateral source compensation.
				134.SubrogationAny person that pays compensation pursuant
			 to this title to any claimant for damages shall be subrogated to all rights,
			 claims, and causes of action the claimant has under any other law.
				DJudicial review
				141.Judicial review of rules and
			 regulations
					(a)Exclusive jurisdictionThe United States Court of Appeals for the
			 District of Columbia Circuit shall have exclusive jurisdiction over any action
			 to review rules or regulations promulgated by the Administrator under this
			 title.
					(b)Period for filing petitionA petition for review under this section
			 shall be filed not later than 60 days after the date notice of the promulgation
			 of the rules or regulations appears in the Federal Register.
					(c)Expedited proceduresThe United States Court of Appeals for the
			 District of Columbia Circuit shall provide for expedited procedures for reviews
			 under this section.
					142.Judicial review of award decisions
					(a)In generalAny claimant or responsible party adversely
			 affected or aggrieved by a final decision of the Administrator awarding or
			 denying compensation under this title may petition for judicial review of the
			 decision.
					(b)Period for filing petitionAny petition for review under this section
			 shall be filed not later than 90 days after the date of issuance of a final
			 decision of the Administrator.
					(c)Exclusive jurisdictionA petition for review may only be filed in
			 the United States Court of Appeals for the circuit in which the claimant
			 resides at the time of the issuance of the final order.
					(d)Standard of reviewThe court shall uphold the decision of the
			 Administrator unless the court determines, on review of the record as a whole,
			 that the decision is not supported by substantial evidence, is contrary to law,
			 or is not in accordance with procedure required by law.
					(e)Expedited proceduresThe United States Court of Appeals shall
			 provide for expedited procedures for reviews under this section.
					143.Other judicial challenges
					(a)Exclusive jurisdictionThe United States District Court for the
			 District of Columbia shall have exclusive jurisdiction over any action for
			 declaratory or injunctive relief challenging any provision of this
			 title.
					(b)Period for filing petitionsAn action under this section shall be filed
			 not later than the later of—
						(1)the date that is 60 days after the date of
			 enactment of this Act; or
						(2)the date that is 60 days after the final
			 action by the Administrator or the Office giving rise to the action.
						(c)Direct appeal
						(1)In generalA final decision in the action shall be
			 reviewable on appeal directly to the Supreme Court.
						(2)AdministrationThe appeal shall be taken by the filing of
			 a notice of appeal not later than 30 days, and the filing of a jurisdictional
			 statement not later than 60 days, after the date of the entry of the final
			 decision.
						(d)Expedited proceduresIt is the sense of Congress that the
			 Supreme Court and the United States District Court for the District of Columbia
			 are urged to advance on the docket and otherwise expedite, to the maximum
			 extent practicable, the disposition of an action covered by this
			 section.
					EEffect on other laws
				151.Effect on other lawsThis title shall supersede any Federal or
			 State law to the extent that the law relates to any claim for damages
			 compensated under this title.
				IINational Commission on Outer Continental
			 Shelf Oil Spill Prevention
			201.Short titleThis title may be cited as the
			 National Commission on Outer Continental Shelf Oil Spill Prevention Act
			 of 2010.
			202.Establishment of CommissionThere is established in the Legislative
			 branch the National Commission on Outer Continental Shelf Oil Spill Prevention
			 (referred to in this title as the Commission).
			203.PurposesThe purposes of the Commission are—
				(1)to examine and report on the facts and
			 causes relating to the Deepwater Horizon explosion and oil spill of
			 2010;
				(2)to ascertain, evaluate, and report on the
			 evidence developed by all relevant governmental agencies regarding the facts
			 and circumstances surrounding the incident;
				(3)to build upon the investigations of other
			 entities, and avoid unnecessary duplication, by reviewing the findings,
			 conclusions, and recommendations of—
					(A)the Committees on Energy and Natural
			 Resources and Commerce, Science, and Transportation of the Senate;
					(B)the Committee on Natural Resources and the
			 Subcommittee on Oversight and Investigations of the House of Representatives;
			 and
					(C)other Executive branch, congressional, or
			 independent commission investigations into the Deepwater Horizon incident of
			 2010, other fatal oil platform accidents and major spills, and major oil spills
			 generally;
					(4)to make a full and complete accounting of
			 the circumstances surrounding the incident, and the extent of the preparedness
			 of the United States for, and immediate response of the United States to, the
			 incident; and
				(5)to investigate and report to the President
			 and Congress findings, conclusions, and recommendations for corrective measures
			 that may be taken to prevent similar incidents.
				204.Composition of Commission
				(a)MembersThe Commission shall be composed of 10
			 members, of whom—
					(1)1 member shall be appointed by the
			 President, who shall serve as Chairperson of the Commission;
					(2)1 member shall be appointed by the majority
			 or minority (as the case may be) leader of the Senate from the Democratic
			 Party, in consultation with the majority or minority (as the case may be)
			 leader of the House of Representatives from the Democratic Party, who shall
			 serve as Vice Chairperson of the Commission;
					(3)2 members shall be appointed by the senior
			 member of the leadership of the Senate from the Democratic Party;
					(4)2 members shall be appointed by the senior
			 member of the leadership of the House of Representatives from the Republican
			 Party;
					(5)2 members shall be appointed by the senior
			 member of the leadership of the Senate from the Republican Party; and
					(6)2 members shall be appointed by the senior
			 member of the leadership of the House of Representatives from the Democratic
			 Party.
					(b)Qualifications; initial meeting
					(1)Political party affiliationNot more than 5 members of the Commission
			 shall be from the same political party.
					(2)Nongovernmental appointeesAn individual appointed to the Commission
			 may not be a current officer or employee of the Federal Government or any State
			 or local government.
					(3)Other qualificationsIt is the sense of Congress that
			 individuals appointed to the Commission should be prominent United States
			 citizens, with national recognition and significant depth of experience and
			 expertise in such areas as—
						(A)engineering;
						(B)environmental compliance;
						(C)health and safety law (particularly oil
			 spill legislation);
						(D)oil spill insurance policies;
						(E)public administration;
						(F)oil and gas exploration and
			 production;
						(G)environmental cleanup; and
						(H)fisheries and wildlife management.
						(4)Deadline for appointmentAll members of the Commission shall be
			 appointed on or before September 15, 2010.
					(5)Initial meetingThe Commission shall meet and begin the
			 operations of the Commission as soon as practicable after the date of enactment
			 of this Act.
					(c)Quorum; vacancies
					(1)In generalAfter the initial meeting of the
			 Commission, the Commission shall meet upon the call of the Chairperson or a
			 majority of the members of the Commission.
					(2)Quorum6 members of the Commission shall
			 constitute a quorum.
					(3)VacanciesAny vacancy in the Commission shall not
			 affect the powers of the Commission, but shall be filled in the same manner in
			 which the original appointment was made.
					205.Functions of Commission
				(a)In generalThe functions of the Commission are—
					(1)to conduct an investigation that—
						(A)investigates relevant facts and
			 circumstances relating to the Deepwater Horizon incident of April 20, 2010, and
			 the associated oil spill thereafter, including any relevant legislation,
			 Executive order, regulation, plan, policy, practice, or procedure; and
						(B)may include relevant facts and
			 circumstances relating to—
							(i)permitting agencies;
							(ii)environmental and worker safety law
			 enforcement agencies;
							(iii)national energy requirements;
							(iv)deepwater and ultradeepwater oil and gas
			 exploration and development;
							(v)regulatory specifications, testing, and
			 requirements for offshore oil and gas well explosion prevention;
							(vi)regulatory specifications, testing, and
			 requirements offshore oil and gas well casing and cementing regulation;
							(vii)the role of congressional oversight and
			 resource allocation; and
							(viii)other areas of the public and private
			 sectors determined to be relevant to the Deepwater Horizon incident by the
			 Commission;
							(2)to identify, review, and evaluate the
			 lessons learned from the Deepwater Horizon incident of April 20, 2010,
			 regarding the structure, coordination, management policies, and procedures of
			 the Federal Government, and, if appropriate, State and local governments and
			 nongovernmental entities, and the private sector, relative to detecting,
			 preventing, and responding to those incidents; and
					(3)to submit to the President and Congress
			 such reports as are required under this title containing such findings,
			 conclusions, and recommendations as the Commission determines to be
			 appropriate, including proposals for organization, coordination, planning,
			 management arrangements, procedures, rules, and regulations.
					(b)Relationship to inquiry by congressional
			 committeesIn investigating
			 facts and circumstances relating to energy policy, the Commission shall—
					(1)first review the information compiled by,
			 and any findings, conclusions, and recommendations of, the committees
			 identified in subparagraphs (A) and (B) of section 203(3); and
					(2)after completion of that review, pursue any
			 appropriate area of inquiry, if the Commission determines that—
						(A)those committees have not investigated that
			 area;
						(B)the investigation of that area by those
			 committees has not been completed; or
						(C)new information not reviewed by the
			 committees has become available with respect to that area.
						206.Powers of Commission
				(a)Hearings and evidenceThe Commission or, on the authority of the
			 Commission, any subcommittee or member of the Commission, may, for the purpose
			 of carrying out this title—
					(1)hold such hearings, meet and act at such
			 times and places, take such testimony, receive such evidence, and administer
			 such oaths; and
					(2)require, by subpoena or otherwise, the
			 attendance and testimony of such witnesses and the production of such books,
			 records, correspondence, memoranda, papers, documents, tapes, and
			 materials;
					as the Commission or such subcommittee
			 or member considers to be advisable.(b)Subpoenas
					(1)Issuance
						(A)In generalA subpoena may be issued under this
			 subsection only—
							(i)by the agreement of the Chairperson and the
			 Vice Chairperson; or
							(ii)by the affirmative vote of 6 members of the
			 Commission.
							(B)SignatureSubject to subparagraph (A), a subpoena
			 issued under this subsection—
							(i)shall bear the signature of the Chairperson
			 or any member designated by a majority of the Commission;
							(ii)and may be served by any person or class of
			 persons designated by the Chairperson or by a member designated by a majority
			 of the Commission for that purpose.
							(2)Enforcement
						(A)In generalIn the case of contumacy or failure to obey
			 a subpoena issued under paragraph (1), the United States district court for the
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring the person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence.
						(B)Judicial action for
			 noncomplianceAny failure to
			 obey the order of the court may be punished by the court as a contempt of that
			 court.
						(C)Additional enforcementIn the case of any failure of any witness
			 to comply with any subpoena or to testify when summoned under authority of this
			 section, the Commission may, by majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney, who may
			 bring the matter before the grand jury for action, under the same statutory
			 authority and procedures as if the United States attorney had received a
			 certification under sections 102 through 104 of the Revised Statutes (2 U.S.C.
			 192 through 194).
						(c)ContractingThe Commission may, to such extent and in
			 such amounts as are provided in appropriation Acts, enter into contracts to
			 enable the Commission to discharge the duties of the Commission under this
			 title.
				(d)Information from Federal agencies
					(1)In generalThe Commission may secure directly from any
			 Executive department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this title.
					(2)CooperationEach Federal department, bureau, agency,
			 board, commission, office, independent establishment, or instrumentality shall,
			 to the extent authorized by law, furnish information, suggestions, estimates,
			 and statistics directly to the Commission, upon request made by the
			 Chairperson, the Chairperson of any subcommittee created by a majority of the
			 Commission, or any member designated by a majority of the Commission.
					(3)Receipt, handling, storage, and
			 disseminationInformation
			 shall be received, handled, stored, and disseminated only by members of the
			 Commission and the staff of the Commission in accordance with all applicable
			 laws (including regulations and Executive orders).
					(e)Assistance from Federal agencies
					(1)General services
			 administrationThe
			 Administrator of General Services shall provide to the Commission on a
			 reimbursable basis administrative support and other services for the
			 performance of the functions of the Commission.
					(2)Other departments and
			 agenciesIn addition to the
			 assistance prescribed in paragraph (1), departments and agencies of the United
			 States may provide to the Commission such services, funds, facilities, staff,
			 and other support services as are determined to be advisable and authorized by
			 law.
					(f)GiftsThe Commission may accept, use, and dispose
			 of gifts or donations of services or property, including travel, for the direct
			 advancement of the functions of the Commission.
				(g)Postal servicesThe Commission may use the United States
			 mails in the same manner and under the same conditions as departments and
			 agencies of the United States.
				207.Public meetings and hearings
				(a)Public meetings and release of public
			 versions of reportsThe
			 Commission shall—
					(1)hold public hearings and meetings, to the
			 extent appropriate; and
					(2)release public versions of the reports
			 required under subsections (a) and (b) of section 211.
					(b)Public hearingsAny public hearings of the Commission shall
			 be conducted in a manner consistent with the protection of proprietary or
			 sensitive information provided to or developed for or by the Commission as
			 required by any applicable law (including a regulation or Executive
			 order).
				208.Staff of Commission
				(a)In general
					(1)Appointment and compensation
						(A)In generalThe Chairperson, in consultation with the
			 Vice Chairperson and in accordance with rules agreed upon by the Commission,
			 may, without regard to the civil service laws (including regulations), appoint
			 and fix the compensation of a staff director and such other personnel as are
			 necessary to enable the Commission to carry out the functions of the
			 Commission.
						(B)Maximum rate of payNo rate of pay fixed under this paragraph
			 may exceed the equivalent of that payable for a position at level V of the
			 Executive Schedule under section 5316 of title 5, United States Code.
						(2)Personnel as Federal employees
						(A)In generalThe staff director and any personnel of the
			 Commission who are employees shall be considered to be employees under section
			 2105 of title 5, United States Code, for purposes of chapters 63, 81, 83, 84,
			 85, 87, 89, and 90 of that title.
						(B)Members of commissionSubparagraph (A) shall not apply to members
			 of the Commission.
						(b)Detailees
					(1)In generalAn employee of the Federal Government may
			 be detailed to the Commission without reimbursement.
					(2)Civil service statusThe detail of the employee shall be without
			 interruption or loss of civil service status or privilege.
					(c)Procurement of temporary and intermittent
			 servicesThe Chairperson of
			 the Commission may procure temporary and intermittent services in accordance
			 with section 3109(b) of title 5, United States Code, at rates for individuals
			 that do not exceed the daily equivalent of the annual rate of basic pay
			 prescribed for level V of the Executive Schedule under section 5316 of that
			 title.
				209.Compensation and travel expenses
				(a)Compensation of members
					(1)Non-federal employeesA member of the Commission who is not an
			 officer or employee of the Federal Government shall be compensated at a rate
			 equal to the daily equivalent of the annual rate of basic pay prescribed for
			 level IV of the Executive Schedule under section 5315 of title 5, United States
			 Code, for each day (including travel time) during which the member is engaged
			 in the performance of the duties of the Commission.
					(2)Federal employeesA member of the Commission who is an
			 officer or employee of the Federal Government shall serve without compensation
			 in addition to the compensation received for the services of the member as an
			 officer or employee of the Federal Government.
					(b)Travel expensesA member of the Commission shall be allowed
			 travel expenses, including per diem in lieu of subsistence, at rates authorized
			 for an employee of an agency under subchapter I of chapter 57 of title 5,
			 United States Code, while away from the home or regular place of business of
			 the member in the performance of the duties of the Commission.
				210.Security clearances for Commission members
			 and staff
				(a)In generalSubject to subsection (b), the appropriate
			 Federal agencies or departments shall cooperate with the Commission in
			 expeditiously providing to the members and staff of the Commission appropriate
			 security clearances, to the maximum extent practicable, pursuant to existing
			 procedures and requirements.
				(b)Proprietary informationNo person shall be provided with access to
			 proprietary information under this title without the appropriate security
			 clearances.
				211.Reports of Commission; adjournment
				(a)Interim reportsThe Commission may submit to the President
			 and Congress interim reports containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 members of the Commission.
				(b)Final reportNot later than 180 days after the date of
			 the enactment of this Act, the Commission shall submit to the President and
			 Congress a final report containing such findings, conclusions, and
			 recommendations for corrective measures as have been agreed to by a majority of
			 members of the Commission.
				(c)Temporary adjournment
					(1)In generalThe Commission, and all the authority
			 provided under this title, shall adjourn and be suspended, respectively, on the
			 date that is 60 days after the date on which the final report is submitted
			 under subsection (b).
					(2)Administrative activities before
			 terminationThe Commission
			 may use the 60-day period referred to in paragraph (1) for the purpose of
			 concluding activities of the Commission, including—
						(A)providing testimony to committees of
			 Congress concerning reports of the Commission; and
						(B)disseminating the final report submitted
			 under subsection (b).
						(3)Reconvening of CommissionThe Commission shall stand adjourned until
			 such time as the President or the Secretary of Homeland Security declares an
			 oil spill of national significance to have occurred, at which time—
						(A)the Commission shall reconvene in
			 accordance with section 204(c); and
						(B)the authority of the Commission under this
			 title shall be of full force and effect.
						212.Funding
				(a)Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this title—
					(1)$10,000,000 for the first fiscal year in
			 which the Commission convenes; and
					(2)$3,000,000 for each fiscal year thereafter
			 in which the Commission convenes.
					(b)AvailabilityAmounts made available to carry out this
			 title shall be available—
					(1)for transfer to the Commission for use in
			 carrying out the functions and activities of the Commission under this title;
			 and
					(2)until the date on which the Commission
			 adjourns for the fiscal year under section 211(c).
					213.Nonapplicability of Federal Advisory
			 Committee ActThe Federal
			 Advisory Committee Act (5 U.S.C. App.) shall not apply to the
			 Commission.
			IIIOil spill liability 
			AOil Pollution Act of 1990
				301.Liability limits
					(a)Presidential establishment of
			 limitsSection 1004 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2704) is amended by adding at the end the
			 following:
						
							(e)Limits for strict liability
								(1)In generalFor the purpose of subsection (a)(3), after
				a 60-day period of public notice and comment beginning on the date of enactment
				of this subsection, and from time to time thereafter, the President shall
				establish a set of limits for strict liability for damages for incidents
				occurring from offshore facilities (other than deepwater ports) covered by
				Outer Continental Shelf leases issued after the date of enactment of the Oil
				Spill Compensation Act of 2010.
								(2)RequirementsThe limits for strict liability established
				under paragraph (1) shall—
									(A)take into account the availability of
				insurance products for offshore facilities; and
									(B)be otherwise based equally on and
				categorized by—
										(i)the water depth of the lease;
										(ii)the minimum projected well depth of the
				lease;
										(iii)the proximity of the lease to oil and gas
				emergency response equipment and infrastructure;
										(iv)the likelihood of the offshore facility
				covered by the lease to encounter broken sea ice;
										(v)the record and historical number of
				regulatory violations of the leaseholder under the Outer Continental Shelf
				Lands Act (43 U.S.C. 1331 et seq.) or the Federal Water Pollution Control Act
				(33 U.S.C. 1251 et seq.) (or the absence of such a record or
				violations);
										(vi)the estimated hydrocarbon reserves of the
				lease;
										(vii)the estimated well pressure, expressed in
				pounds per square inch, of the reservoir associated with the lease;
										(viii)the availability and projected availability
				of funds in the Oil Spill Liability Trust Fund established by section 9509 of
				the Internal Revenue Code of 1986;
										(ix)other available remedies under law;
										(x)the estimated economic value of nonenergy
				coastal resources that may be impacted by a spill of national significance
				involving the offshore facility covered by the lease;
										(xi)whether the offshore facility covered by
				the lease employs a subsea or surface blowout preventer stack; and
										(xii)the availability of industry payments under
				subsection (f).
										(f)Liability of industry
								(1)In generalIf an incident on the Outer Continental
				Shelf results in claims exceeding the maximum amount for strict liability for
				damages to be paid by the responsible party under subsection (a)(3), the claims
				in excess of the maximum amount for strict liability for damages under
				subsection (a)(3) shall be paid initially with not more than 50 percent of the
				funds available in the Fund, with any remaining liability to be paid in full by
				all other entities operating offshore facilities on the Outer Continental Shelf
				on the date of the incident, as determined by the Secretary of the Interior, in
				accordance with paragraph (2).
								(2)Proportional paymentThe amount of liability claims to be paid
				under paragraph (1) by an entity described in that paragraph shall be
				determined by the Secretary of the Interior based on the proportion
				that—
									(A)the number of offshore facilities operated
				by the entity on the Outer Continental Shelf; bears to
									(B)the total number of offshore facilities
				operated by all entities on the Outer Continental
				Shelf.
									.
					(b)Conforming amendments
						(1)Limit for offshore facilitiesSection 1004(a) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2704(a)) is amended—
							(A)in paragraph (2), by striking
			 ,, and inserting a comma; and
							(B)by striking paragraph (3) and inserting the
			 following:
								
									(3)for an offshore facility (except a
				deepwater port) covered by an Outer Continental Shelf lease—
										(A)if the lease was issued prior to the date
				of enactment of the Oil Spill Compensation Act of 2010, the total of all
				removal costs plus $75,000,000; and
										(B)if the lease was issued on or after the
				date of enactment of the Oil Spill Compensation Act of 2010, the total of all
				removal costs plus the limit for strict liability for damages for that offshore
				facility established by the President under subsection (e);
				and
										.
							(2)ExceptionsSection 6002(b) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2752(b)) is amended in the first sentence by inserting
			 1004(f), after sections.
						302.Advance paymentSection 1012 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712) is amended by adding at the end the following:
					
						(l)Advance paymentsThe President shall promulgate regulations
				that allow advance payments to be made from the Fund to States and political
				subdivisions of States for actions taken to prepare for and mitigate
				substantial threats from the discharge of
				oil.
						.
				BOil Spill Liability Trust Fund
				311.Rate of tax for Oil Spill Liability Trust
			 Fund
					(a)In generalSection 4611 of the Internal Revenue Code
			 of 1986 (relating to the imposition of tax) is amended—
						(1)in subsection (c)—
							(A)in paragraph (2), by striking subparagraph
			 (B) and inserting the following:
								
									(B)except as provided in paragraph (3), the
				Oil Spill Liability Trust Fund financing rate is—
										(i)in the case of any petroleum product
				entered into the United States for consumption, use, or warehousing from any
				country which is not a WTO member country (as defined in section 2(10) of the
				Uruguay Round Agreements Act), 60 cents a barrel, and
										(ii)in any other case, 20 cents a
				barrel.
										;
				and
							(B)by adding at the end the following new
			 paragraph:
								
									(3)Adjustments to temporary suspension of Oil
				Spill Liability Trust Fund financing rateIn the case of any calendar quarter in
				which the Secretary estimates that, as of the close of the previous quarter,
				the unobligated balance in the Oil Spill Liability Trust Fund is greater than
				$10,000,000,000, the Oil Spill Liability Trust Fund financing shall be 0 cents
				a barrel.
									;
				and
							(2)by striking subsection (f).
						(b)Effective
			 dateThe amendments made by
			 this section shall apply on and after the first day of the first calendar
			 quarter after the date of enactment of this Act.
					(c)New revenues to the Oil Spill Liability
			 Trust FundNotwithstanding
			 section 3302 of title 31, United States Code, the revenue resulting from any
			 increase in the Oil Spill Liability Trust Fund financing rate under this
			 section or the amendments made by this section shall—
						(1)be credited only as offsetting collections
			 for the Oil Spill Liability Trust Fund;
						(2)be available for expenditure only for
			 purposes of the Oil Spill Liability Trust Fund; and
						(3)remain available until expended.
						312.Limitations on expenditures and borrowing
			 authority
					(a)Limitations on ExpendituresSection 9509(c) of the Internal Revenue
			 Code of 1986 (relating to expenditures from the Oil Spill Liability Trust Fund)
			 is amended—
						(1)by striking paragraph (2);
						(2)by striking Expenditures in the
			 subsection heading and all that follows through Amounts in in
			 paragraph (1) and inserting Expenditures.—Amounts in; and
						(3)by redesignating subparagraphs (A) through
			 (F) as paragraphs (1) through (6), respectively, and indenting
			 appropriately.
						(b)Authority To BorrowSection 9509(d) of the Internal Revenue
			 Code of 1986 (relating to authority to borrow from the Oil Spill Liability
			 Trust Fund) is amended—
						(1)in paragraph (2), by striking
			 $1,000,000,000 and inserting $10,000,000,000;
			 and
						(2)in paragraph (3)—
							(A)by striking subparagraph (B); and
							(B)by redesignating subparagraph (C) as
			 subparagraph (B).
							IVFederal oil spill research 
			401.Federal oil spill research
				(a)In generalTitle VII of the Oil Pollution Act of 1990
			 is amended—
					(1)by inserting before section 7001 (33 U.S.C.
			 2761) the following:
						
							7000.DefinitionsIn this title:
								(1)AssessmentThe term assessment means the
				research assessment on the status of the oil spill prevention and response
				capabilities conducted under section 7004.
								(2)CommitteeThe term Committee means the
				Interagency Committee established under section 7001.
								(3)PlanThe term plan means the
				Federal oil spill research plan developed under section 7005.
								(4)ProgramThe term program means the
				Federal oil spill research program established under section
				7003.
								;
					(2)by redesignating section 7002 (33 U.S.C.
			 2762) as section 7009;
					(3)in section 7001 (33 U.S.C. 2761), by
			 striking subsections (b) through (e) and inserting the following:
						
							(b)Regional subcommittees
								(1)In generalThe Committee shall establish—
									(A)a regional subcommittee for each of the
				Gulf of Mexico and Arctic regions of the United States; and
									(B)such other regional subcommittees as the
				Committee determines to be necessary.
									(2)CoordinationIn accordance with the program, each
				regional subcommittee established under this subsection shall coordinate with
				the Committee and other relevant State, national, and international bodies with
				expertise in the region to research and develop technologies for use in the
				prevention, detection, recovery, mitigation, and evaluation of effects of
				incidents in the regional environment.
								;
				and
					(4)by inserting after section 7001 (33 U.S.C.
			 2761) the following:
						
							7002.Functions of the CommitteeThe Committee shall—
								(1)coordinate a comprehensive Federal oil
				spill research and development program in accordance with section 7003 to
				coordinate oil pollution research, technology development, and demonstration
				among the Federal agencies, in cooperation and coordination with industry,
				institutions of higher education, research institutions, State and tribal
				governments, and other relevant stakeholders;
								(2)conduct a research assessment on the status
				of the oil spill prevention and response capabilities in accordance with
				section 7004; and
								(3)develop a Federal oil spill research plan
				in accordance with section 7005.
								7003.Federal oil spill research program
								(a)In GeneralThe Committee shall establish a program for
				conducting oil pollution research, development, and demonstration.
								(b)Program ElementsThe program established under subsection
				(a) shall provide for research, development, and demonstration technologies,
				practices, and procedures that provide for effective and direct response to
				prevent, detect, recover, or mitigate oil discharges, including—
									(1)new technologies to detect accidental or
				intentional overboard oil discharges;
									(2)models and monitoring capabilities to
				predict the transport and fate of oil, including trajectory and behavior
				predictions due to location, weather patterns, hydrographic data, and water
				conditions, including Arctic sea ice environments;
									(3)containment and well-control capabilities,
				including drilling of relief wells, containment structures, and injection
				technologies;
									(4)response capabilities, such as improved
				dispersants, biological treatment methods, booms, oil skimmers, containment
				vessels, and offshore and onshore storage capacity;
									(5)research and training, in coordination with
				the National Response Team, to improve the removal of oil discharge quickly and
				effectively;
									(6)decision support systems for contingency
				planning and response;
									(7)improvement of options for oily or oiled
				waste dispersal;
									(8)technologies, methods, and standards for
				use in protecting personnel and for volunteers that may participate in incident
				responses, including—
										(A)training;
										(B)adequate supervision;
										(C)protective equipment;
										(D)maximum exposure limits; and
										(E)decontamination procedures; and
										(9)technologies and methods to prevent,
				detect, recover, and mitigate oil discharges in polar environments.
									(c)Study of environmental effects of response
				techniquesNotwithstanding
				any other provision of law, the Coast Guard shall conduct reasonable
				environmental studies of oil discharge prevention or mitigation technologies,
				including the use of small quantities of oil for testing of in situ burning,
				chemical dispersants, and herding agents, upon and within navigable waters of
				the United States, if the Coast Guard, in consultation with the Committee,
				determines that the information to be obtained cannot be adequately obtained
				through a laboratory or simulated experiment.
								7004.Federal research assessmentNot later than 1 year after the date of
				enactment of the Oil Spill Compensation Act
				of 2010, the Committee shall submit to Congress an assessment of
				the status of oil spill prevention and response capabilities that—
								(1)identifies research programs conducted and
				technologies developed by governments, institutions of higher education, and
				industry;
								(2)assesses the status of knowledge on oil
				pollution prevention, response, and mitigation technologies;
								(3)identifies regional oil pollution research
				needs and priorities for a coordinated program of research at the regional
				level developed in consultation with State, local, and tribal
				governments;
								(4)assesses the status of spill response
				equipment and determines areas in need of improvement, including quantity, age,
				quality, effectiveness, or necessary technological improvements;
								(5)assesses the status of real-time data
				available to mariners, researchers, and responders, including weather,
				hydrographic, and water condition data, and the impact of incomplete and
				inaccessible data on preventing, detecting, or mitigating oil discharges;
				and
								(6)is subject to a 90-day public comment
				period and addresses suggestions received and incorporates public input
				received, as appropriate.
								7005.Federal interagency research plan
								(a)In general
									(1)PlanNot later than 60 days after the date on
				which the President submits to Congress, pursuant to section 1105 of title 31,
				United States Code, a budget for fiscal year 2012, and for each fiscal year
				thereafter, the Committee shall submit to Congress a plan that establishes the
				priorities for Federal oil spill research and development.
									(2)RecommendationsIn the development of the plan, the
				Committee shall consider recommendations by the National Academy of Sciences
				and information from State, local, and tribal governments.
									(b)Plan RequirementsThe plan shall—
									(1)make recommendations to improve
				technologies and practices to prevent oil spills;
									(2)suggest changes to the program to improve
				the rates of oil recovery and spill mitigation;
									(3)make recommendations to improve
				technologies, practices, and procedures to provide for effective and direct
				response to oil spills;
									(4)make recommendations to improve the quality
				of real-time data available to mariners, researchers, and responders;
				and
									(5)be subject to a 90-day public comment
				period and address suggestions received and incorporate public input received,
				as appropriate.
									7006.Extramural grants
								(a)In generalIn carrying out the program, the Committee
				shall—
									(1)award competitive grants to institutions of
				higher education or other research institutions to carry out projects—
										(A)to advance research and development;
				and
										(B)to demonstrate technologies for preventing,
				detecting, or mitigating oil discharges that are relevant to the goals and
				priorities of the plan; and
										(2)incorporate a competitive, merit-based
				process for awarding grants that may be conducted jointly with other
				participating agencies.
									(b)Regional research program
									(1)Definition of regionIn this subsection, the term
				region means a Coast Guard district as described in part 3 of
				subchapter A of chapter I of title 33, Code of Federal Regulations
				(1989).
									(2)ProgramConsistent with the program, the Committee
				shall coordinate the provision of competitive grants to institutions of higher
				education or other research institutions (or groups of those institutions) for
				the purpose of conducting a coordinated research program relating to the
				aspects of oil pollution with respect to each region, including research on
				such matters as—
										(A)prevention;
										(B)removal mitigation; and
										(C)the effects of discharged oil on regional
				environments.
										(3)Publication
										(A)In generalThe Committee shall coordinate the
				publication by the agencies represented on the Committee of a solicitation for
				grants under this subsection.
										(B)Form and contentThe application for a grant under this
				subsection shall be in such form and contain such information as shall be
				required in the published solicitation.
										(C)Review of applicationsEach application for a grant under this
				subsection shall be—
											(i)reviewed by the Committee; and
											(ii)at the option of the Committee, included
				among applications recommended by the Committee for approval in accordance with
				paragraph (5).
											(D)Provision of grants
											(i)In generalA granting agency represented on the
				Committee shall provide the grants recommended by the Committee unless the
				granting agency—
												(I)decides not to provide the grant due to
				budgetary or other compelling considerations; and
												(II)publishes in the Federal Register the
				reasons for such a determination.
												(ii)Funds for grantsNo grants may be provided by any agency
				under this subsection from any funds authorized to carry out this paragraph
				unless the grant award has first been recommended by the Committee under
				subparagraph (C)(ii).
											(4)Eligible applicants
										(A)In generalAny institution of higher education or
				other research institution (or a group of those institutions) may apply for a
				grant for the regional research program established under this
				subsection.
										(B)Location of applicantAn applicant described in subparagraph (A)
				shall be located in the region, or in a State a part of which is in the region,
				for which the project covered by the grant application is proposed to be
				carried out as part of the regional research program.
										(C)Group applicationsWith respect to an application described in
				subparagraph (A) from a group of institutions referred to in that subparagraph,
				the 1 or more entities that will carry out the substantial portion of the
				proposed project covered by the grant shall be located in the region, or in a
				State a part of which is in the region, for which the project is proposed as
				part of the regional research program.
										(5)Recommendations
										(A)In generalThe Committee shall make recommendations on
				grants in such a manner as to ensure an appropriate balance within a region
				among the various aspects of oil pollution research, including—
											(i)prevention;
											(ii)removal;
											(iii)mitigation; and
											(iv)the effects of discharged oil on regional
				environments.
											(B)Additional criteriaIn addition to the requirements described
				in subparagraph (A), the Committee shall make recommendations for the approval
				of grants based on whether—
											(i)there are available to the applicant for
				use in carrying out this paragraph demonstrated research resources;
											(ii)the applicant demonstrates the capability
				of making a significant contribution to regional research needs; and
											(iii)the projects that the applicant proposes to
				carry out under the grant—
												(I)are consistent with the plan under section
				7005; and
												(II)would further the objectives of the program
				established under section 7003.
												(6)Term of grants; review;
				cost-sharingA grant provided
				under this subsection shall—
										(A)be for a period of up to 3 years;
										(B)be subject to annual review by the granting
				agency; and
										(C)provide not more than 80 percent of the
				costs of the research activities carried out in connection with the
				grant.
										(7)Prohibition on use of grant
				fundsNo funds made available
				to carry out this subsection may be used for—
										(A)the acquisition of real property (including
				buildings); or
										(B)the construction of any building.
										(8)Effect on other authorityNothing in this paragraph alters or
				abridges the authority under existing law of any Federal agency to provide
				grants, or enter into contracts or cooperative agreements, using funds other
				than those authorized in this Act for the purpose of carrying out this
				subsection.
									(9)Funding
										(A)In generalExcept as provided in subparagraph (B), for
				each of fiscal years 2011 through 2015, not less than $32,000,000 of amounts in
				the Fund shall be available to carry out the regional research program under
				this subsection, to be available in equal amounts for the regional research
				program in each region.
										(B)Additional grantsIf the agencies represented on the
				Committee determine that regional research needs exist that cannot be addressed
				by the amount of funds made available under subparagraph (A), the agencies may
				use authority under subsection (a) to make additional grants to meet those
				needs.
										7007.Annual reportConcurrent with the submission of the
				Federal interagency research plan pursuant to section 7005, the Committee shall
				submit to Congress an annual report that describes the activities and results
				of the program during the previous fiscal year and described the objectives of
				the program for the next fiscal year.
							7008.Funding
								(a)In generalOf the amounts in the Fund for each fiscal
				year, not more than $50,000,000 shall be available to carry out this section
				(other than section 7006(b)) for the fiscal year.
								(b)AppropriationsAll activities authorized under this title,
				including under section 7006(b), shall be subject to the availability of
				appropriations.
								.
					402.National Academy of Science
			 participationThe Commandant
			 of the Coast Guard shall enter into an arrangement with the National Academy of
			 Sciences under which the Academy shall—
				(1)not later than 1 year after the date of
			 enactment of this Act, assess and evaluate the status of Federal oil spill
			 research and development as of the day before the date of enactment of this
			 Act;
				(2)submit to Congress and the Federal Oil
			 Spill Research Committee established under section 7002 of the Oil Pollution
			 Act of 1990 a report evaluating the conclusions and recommendations from the
			 Federal research assessment under section 7004 of that Act to be used in the
			 development of the Federal oil spill research plan under section 7005 of that
			 Act; and
				(3)not later than 1 year after the Federal
			 interagency research plan is submitted to Congress under section 7005 of that
			 Act, evaluate, and report to Congress on, the plan.
				403.Technical and conforming
			 amendments
				(a)Use of fundsSection 1012(a)(5)(A) of the Oil Pollution
			 Act of 1990 (33 U.S.C. 2712(a)(5)(A)) is amended by striking
			 $25,000,000 and inserting $50,000,000.
				(b)Table of contentsThe table of contents in section 2 of the
			 Oil Pollution Act of 1990 (33 U.S.C. prec. 2701) is amended by striking the
			 items relating to sections 7001 and 7002 and inserting the following:
					
						
							Sec. 7000. Definitions.
							Sec. 7001. Oil pollution
				research and development program.
							Sec. 7002. Functions of the Committee.
							Sec. 7003. Federal
				oil spill research program.
							Sec. 7004. Federal
				research assessment.
							Sec. 7005. Federal
				interagency research plan.
							Sec. 7006. Extramural
				grants.
							Sec. 7007. Annual
				report.
							Sec. 7008. Funding.
							Sec. 7009. Submerged oil
				program.
						
						.
				404.Oil spill response authorityNotwithstanding any other provision of law,
			 the Incident Commander of the Coast Guard may authorize the use of dispersants
			 in response to a spill of oil from—
				(1)any facility or vessel located in, on, or
			 under any of the navigable waters of the United States; and
				(2)any facility of any kind that is subject to
			 the jurisdiction of the United States and that is located in, on, or under any
			 other waters.
				VOil and gas leasing
			501.Revenue sharing from outer Continental
			 Shelf areas in certain coastal StatesSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended by adding at the end the
			 following:
				
					(i)Revenue sharing from outer Continental
				Shelf areas in certain coastal States
						(1)DefinitionsIn this subsection through subsection
				(j):
							(A)Coastal political subdivisionThe term coastal political
				subdivision of a coastal State means a county-equivalent subdivision of
				a coastal State all or part of which—
								(i)lies within the coastal zone (as defined in
				section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453));
				and
								(ii)the closest point of which is not more than
				300 statute miles from the geographic center of any leased tract.
								(B)Coastal StateThe term coastal State means a
				State with a coastal seaward boundary within 300 statute miles distance of the
				geographic center of a leased tract in an outer Continental Shelf planning area
				that—
								(i)as of January 1, 2000, had no oil or
				natural gas production; and
								(ii)is not a Gulf producing State (as defined
				in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C.
				1331 note; Public Law 109–432)).
								(C)DistanceThe terms distance and
				distances mean minimum great circle distance and distances,
				respectively.
							(D)Leased tractThe term leased tract means a
				tract leased under this Act for the purpose of drilling for, developing, and
				producing oil or natural gas resources.
							(E)Outer Continental Shelf areaThe term outer Continental Shelf
				area means—
								(i)any area withdrawn from disposition by
				leasing by the Memorandum on Withdrawal of Certain Areas of the United
				States Outer Continental Shelf from Leasing Disposition, from 34 Weekly
				Comp. Pres. Doc. 1111, dated June 12, 1998; or
								(ii)any area of the outer Continental Shelf as
				to which Congress has denied the use of appropriated funds or other means for
				preleasing, leasing, or related activities.
								(2)Post leasing revenuesIf the Governor or the Legislature of a
				coastal State requests the Secretary to allow leasing in an outer Continental
				Shelf area and the Secretary allows the leasing, in addition to any bonus bids,
				the coastal State shall, without further appropriation or action, receive, from
				leasing of the area, 37.5 percent of—
							(A)any lease rental payments;
							(B)any lease royalty payments;
							(C)any royalty proceeds from a sale of
				royalties taken in kind by the Secretary; and
							(D)any other revenues from a bidding system
				under section 8.
							(3)Allocation among coastal political
				subdivisions of States
							(A)In generalThe Secretary shall pay 20 percent of the
				allocable share of each coastal State, as determined under this subsection,
				directly to certain coastal political subdivisions of the coastal State.
							(B)Allocation
								(i)In generalFor each leased tract used to calculate the
				allocation of a coastal State, the Secretary shall pay the coastal political
				subdivisions within 300 miles of the geographic center of the leased tract
				based on the relative distance of such coastal political subdivisions from the
				leased tract in accordance with this subparagraph.
								(ii)DistancesFor each coastal political subdivision
				described in clause (i), the Secretary shall determine the distance between the
				point on the coastal political subdivision coastline closest to the geographic
				center of the leased tract and the geographic center of the tract.
								(iii)PaymentsThe Secretary shall divide and allocate the
				qualified outer Continental Shelf revenues derived from the leased tract among
				coastal political subdivisions described in clause (i) in amounts that are
				inversely proportional to the applicable distances determined under clause
				(ii).
								(4)Conservation royaltyAfter making distributions under paragraphs
				(1) and (2) and section 31, the Secretary shall, without further appropriation
				or action, distribute a conservation royalty equal to 12.5 percent of Federal
				royalty revenues derived from an area leased under this section from all areas
				leased under this section for any year, into the land and water conservation
				fund established under section 2 of the Land
				and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–5) to
				provide financial assistance to States under section 6 of that Act (16 U.S.C.
				460l–8).
						(5)Deficit reduction
							(A)In generalAfter making distributions in accordance
				with paragraphs (1) and (2) and in accordance with section 31, the Secretary
				shall, without further appropriation or action, distribute an amount equal to
				50 percent of Federal royalty revenues derived from all areas leased under this
				section for any year, into direct Federal deficit reduction.
							(B)Budgetary treatmentAny amounts distributed into direct Federal
				deficit reduction under this paragraph shall not be included for purposes
				determining budget levels under section 201 of S. Con. Res. 21 (110th
				Congress).
							.
			502.Revenue sharing from areas in Alaska
			 Adjacent zoneSection 18 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1344) (as amended by section
			 601) is amended by adding at the end the following:
				
					(j)Revenue Sharing From Areas in Alaska
				Adjacent Zone
						(1)In generalExcept as provided in paragraph (2),
				effective beginning on the date that is 5 years after the date of enactment of
				this subsection, revenues from production that derives from an area in the
				Alaska Adjacent Zone shall be distributed in the same proportion and for the
				same uses as provided in subsection (i).
						(2)Allocation among Regional
				Corporations
							(A)In generalThe Secretary shall pay 33 percent of any
				allocable share of the State of Alaska, as determined under this section,
				directly to certain Regional Corporations established under section 7(a) of the
				Alaska Native Claims Settlement Act (43 U.S.C. 1606(a)).
							(B)Allocation
								(i)In generalFor each leased tract used to calculate the
				allocation of the State of Alaska, the Secretary shall pay the Regional
				Corporations, after determining those Native villages within the region of the
				Regional Corporation which are within 300 miles of the geographic center of the
				leased tract based on the relative distance of such villages from the leased
				tract, in accordance with this paragraph.
								(ii)DistancesFor each such village, the Secretary shall
				determine the distance between the point in the village closest to the
				geographic center of the leased tract and the geographic center of the
				tract.
								(iii)PaymentsThe Secretary shall divide and allocate the
				qualified outer Continental Shelf revenues derived from the leased tract among
				the qualifying Regional Corporations in amounts that are inversely proportional
				to the distances of all of the Native villages within each qualifying
				region.
								(iv)RevenuesAll revenues received by each Regional
				Corporation shall be—
									(I)treated by the Regional Corporation as
				revenue subject to the distribution requirements of section 7(i)(1)(A) of the
				Alaska Native Claims Settlement Act (43 U.S.C. 1606(i)(1)(A)); and
									(II)divided annually by the Regional
				Corporation among all 12 Regional Corporations in accordance with section 7(i)
				of that Act.
									(v)Further distributionA Regional Corporation receiving revenues
				under clause (iv)(II) shall further distribute 50 percent of the revenues
				received in accordance with section 7(j) of the Alaska Native Claims Settlement
				Act (43 U.S.C.
				1606(j)).
								.
			503.Accelerated revenue sharing to promote
			 coastal resiliency among Gulf producing StatesSection 105 of the Gulf of Mexico Energy
			 Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is
			 amended—
				(1)by striking subsection (b) and inserting
			 the following:
					
						(b)Allocation among gulf producing States for
				fiscal years 2010 and thereafter
							(1)In GeneralSubject to the provisions of this
				subsection, for fiscal year 2010 and each fiscal year thereafter, the amount
				made available under subsection (a)(2)(A) from a covered lease described in
				paragraph (2) shall be allocated to each Gulf producing State in amounts that
				are inversely proportional to the respective distances between the point on the
				coastline of each Gulf producing State that is closest to the geographic center
				of each historical lease site and the geographic center of the historical lease
				site, as determined by the Secretary.
							(2)Covered leaseA covered lease referred to in paragraph
				(1) means a lease entered into for—
								(A)the 2002–2007 planning area;
								(B)the 181 Area; or
								(C)the 180 South Area.
								(3)Minimum AllocationThe amount allocated to a Gulf producing
				State each fiscal year under paragraph (1) shall be at least 10 percent of the
				amounts available under subsection (a)(2)(A).
							(4)Historical Lease sites
								(A)In generalSubject to subparagraph (B), for purposes
				of this subsection, the historical lease sites in the 2002–2007 planning area
				shall include all leases entered into by the Secretary for an area in the Gulf
				of Mexico during the period beginning on October 1, 1982 (or an earlier date if
				practicable, as determined by the Secretary), and ending on December 31,
				2015.
								(B)AdjustmentEffective January 1, 2022, and every 5
				years thereafter, the ending date described in subparagraph (A) shall be
				extended for an additional 5 calendar years.
								(5)Payments to coastal political
				subdivisions
								(A)In generalThe Secretary shall pay 20 percent of the
				allocable share of each Gulf producing State, as determined under paragraphs
				(1) and (3), to the coastal political subdivisions of the Gulf producing
				State.
								(B)AllocationThe amount paid by the Secretary to coastal
				political subdivisions shall be allocated to each coastal political subdivision
				in accordance with subparagraphs (B), (C), and (E) of section 31(b)(4) of the
				Outer Continental Shelf Lands Act (43 U.S.C.
				1356a(b)(4)).
								;
				and
				(2)by striking subsection (f).
				504.Production of oil from certain Arctic
			 offshore leasesSection 5 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1334) is amended by adding at
			 the end the following:
				
					(k)Oil transportation in arctic
				watersThe Secretary
				shall—
						(1)require that oil produced from Federal
				leases in Arctic waters in the Chukchi Sea planning area, Beaufort Sea planning
				area, or Hope Basin planning area be transported by pipeline to the
				Trans-Alaska Pipeline System; and
						(2)provide for, and issue appropriate permits
				for, the transportation of oil from Federal leases in Arctic waters in
				preproduction phases (including exploration) by means other than
				pipeline.
						.
			505.Use of stimulus funds to offset
			 spending
				(a)In generalThe unobligated balance of each amount
			 appropriated or made available under the American Recovery and Reinvestment Act
			 of 2009 (Public Law 111–5; 123 Stat. 115) (other than under title X of division
			 A of that Act) is rescinded, on a pro rata basis, by an aggregate amount that
			 equals the amounts necessary to offset any net increase in spending or foregone
			 revenues resulting from this title and the amendments made by this
			 title.
				(b)ReportThe Director of the Office of Management
			 and Budget shall submit to each congressional committee the amounts rescinded
			 under subsection (a) that are within the jurisdiction of the committee.
				VIGulf of Mexico Regional Citizens’ Advisory
			 Council
			601.Short titleThis title may be cited as the
			 Gulf of Mexico Regional Citizens’
			 Advisory Council Act of 2010.
			602.FindingsCongress finds that—
				(1)the Gulf of Mexico—
					(A)is a productive and sensitive marine and
			 coastal ecological habitat that is of fundamental importance to the national
			 interest of the United States; and
					(B)contains a significant quantity of the oil
			 and natural gas reserves of the United States and produces a substantial
			 quantity of the annual production of oil and gas by the United States, and it
			 is therefore in the national interest that the production be carried out in a
			 thoroughly safe manner;
					(2)oil and gas operations in the Gulf of
			 Mexico have created significant environmental and social impacts, including the
			 blowout and explosion of the mobile offshore drilling unit Deepwater Horizon
			 that occurred on April 20, 2010, and resulting hydrocarbon releases into the
			 environment;
				(3)the safety and integrity of continued
			 energy development in the Gulf of Mexico is vital to the national energy
			 security of the United States;
				(4)citizen engagement and oversight of
			 maritime oil transportation activities in concert with the regulatory functions
			 of the Federal and State governments in the State of Alaska have been found to
			 be highly effective in attaining safer operations by the oil and maritime
			 transportation industries;
				(5)the Regional Citizens Advisory Councils
			 established for Prince William Sound and Cook Inlet in the State of Alaska by
			 section 5002(d) of the Oil Pollution Act of 1990 (33 U.S.C. 2732(d))
			 have—
					(A)increased trust and communication between
			 citizens, the oil industry, and government; and
					(B)resulted in improved environmental
			 safeguards and substantially safer, lower-impact performance of petroleum
			 operations within the scope of responsibility of the Councils;
					(6)the Oil Pollution Act of 1990 (33 U.S.C.
			 2701 et seq.) calls for the establishment of other Regional Citizens Advisory
			 Councils across the United States to provide more effective citizen oversight
			 of oil and gas operations; and
				(7)it is in the national interest to establish
			 a Gulf of Mexico Regional Citizen’s Advisory Council to provide more effective
			 citizen engagement with the offshore energy industry in the Gulf of
			 Mexico.
				603.Gulf of Mexico Regional Citizens’ Advisory
			 Council
				(a)In generalTitle VII of the Oil Pollution Act of 1990
			 (33 U.S.C. 2761 et seq.) (as amended by section 401(a)) is amended by adding at
			 the end the following:
					
						7010.Gulf of Mexico Regional Citizens’ Advisory
				Council
							(a)Establishment
								(1)In generalThere is established a Gulf of Mexico
				Regional Citizens’ Advisory Council (referred to in this section as the
				Council).
								(2)Local advisory councilsA voting member of the Council may develop
				a local advisory council that is similar to the Council to represent a coastal
				political subdivision of the member.
								(b)Membership
								(1)In generalThe Council shall be composed of 21 voting
				members and 17 nonvoting members appointed in accordance with this
				subsection.
								(2)Voting
				membersEach voting member of
				the Council shall be appointed by, and serve exclusively at the pleasure of, 1
				representative organization or trade association of the following stakeholder
				groups, as determined by the Secretary of the Interior:
									(A)Gulf of Mexico commercial fishing,
				shrimping, and oyster industry, 3 members.
									(B)Gulf of Mexico charter fishing industry, 2
				members.
									(C)Gulf of Mexico tourism, hotel, and
				restaurant industries, 2 members.
									(D)Gulf of Mexico socially vulnerable
				indigenous and nonindigenous communities, 2 members.
									(E)Gulf of Mexico political subdivisions, 10
				members, including 2 members from each coastal State of the Gulf of
				Mexico.
									(F)Gulf of Mexico recreational boating
				organizations, 2 members.
									(3)Executive Board
									(A)In generalThe operational framework of the Council
				for day-to-day operations and administration of the Council shall be conducted
				by a 10-member Executive Board comprised of 2 members from each Gulf State, as
				nominated and elected by the voting members of the Council.
									(B)DutiesThe Executive Board shall interact with
				Federal agencies and industry on policy and operational matters on behalf of
				the entire Council.
									(4)Nonvoting membersIn the case of nonvoting members of the
				Council, 1 ex-officio, nonvoting representative of the Council shall be
				appointed to represent each of the following:
									(A)Gulf of Mexico marine and coastal
				conservation community.
									(B)Gulf of Mexico maritime and shipping
				industry.
									(C)Gulf of Mexico offshore energy
				industry.
									(D)The Executive Office of the
				President.
									(E)The National Oceanic and Atmospheric
				Administration.
									(F)The Bureau of Ocean Energy Management,
				Regulation and Enforcement.
									(G)The United States Fish and Wildlife
				Service.
									(H)The Small Business Administration.
									(I)The Coast Guard.
									(J)The Department of Defense.
									(K)The Environmental Protection Agency
									(L)The State of Alabama.
									(M)The State of Florida.
									(N)The State of Louisiana.
									(O)The State of Mississippi.
									(P)The State of Texas.
									(c)Terms
								(1)Duration of CouncilThe term of the Council shall continue
				throughout the lifetime of energy development, transportation, and facility
				removal activities in the Gulf of Mexico.
								(2)Term of appointmentThe voting members of the Council shall be
				appointed by, and serve at the sole discretion of, the respective stakeholder
				group, for one term of 3 years.
								(3)Geographic scopeThe Council shall carry out the duties of
				the Council under subsection (f) in a manner that, to the maximum extent
				practicable, covers all energy development, transportation, and facility
				removal activities carried out in the Gulf of Mexico.
								(d)Administration
								(1)In generalThe Council shall elect the officers of the
				Council, select the staff of the Council, and establish policies for the
				internal operating procedures of the Council.
								(2)Self-governanceAfter the initial organizational meeting
				hosted by the Secretary of the Interior, the Council shall be
				self-governing.
								(e)DutiesThe Council shall—
								(1)provide oversight and monitoring on all
				aspects of offshore energy exploration, development, and transportation
				(including pipeline distribution systems) in the Gulf of Mexico (including
				environmental assessment, permitting, exploration, development, production, and
				transportation) and any appropriate recommendations;
								(2)monitor environmental impacts of offshore
				energy development related to oil spills, ballast water, aquatic nuisance
				species, and other direct impacts and recommend mitigation efforts to minimize
				the impacts, as appropriate;
								(3)monitor oil spill prevention and response
				plans for the Gulf of Mexico region, onshore and offshore, including
				considering economic and social contingency plans for maritime industries and
				coastal communities;
								(4)recommend standards and conditions for
				regulations intended to ensure that oil, gas, and energy activities in the Gulf
				of Mexico are conducted in a safe and environmentally sound manner;
								(5)provide recommendations for and otherwise
				assist any oil spill recovery and community science consortium institute
				established for the Gulf of Mexico; and
								(6)conduct such other activities within the
				authority and scope of the Council as the Council considers appropriate.
								(f)Standing committeesThe Council may create standing committees
				as necessary to carry out the duties of the Council, including—
								(1)a scientific and technical
				committee;
								(2)an environmental monitoring
				committee;
								(3)an oil spill prevention and response
				committee;
								(4)an offshore committee for energy
				development in water that is more than 500 feet in depth;
								(5)a near-shore committee for energy
				development in water that is 500 feet or less in depth; and
								(6)an information, health, and education
				committee.
								(g)Temporary committees
								(1)In generalThe Council may create temporary committees
				as necessary to carry out the duties of the Council relating to the blowout and
				explosion of the mobile offshore drilling unit Deepwater Horizon that occurred
				on April 20, 2010, and resulting hydrocarbon releases into the environment
				(referred to in this section as the Deepwater Horizon incident),
				including temporary committees relating to—
									(A)public health; and
									(B)research and monitoring of impacts.
									(2)DissolutionIf a 2/3 majority vote
				of the Council votes to discontinue activities responding to the direct impacts
				of the Deepwater Horizon incident, any temporary committee established under
				paragraph (1) shall dissolve on the date that is 60 days after the date of the
				vote.
								(h)Effect of recommendation
								(1)In generalThe Council shall not be held liable under
				Federal or State law for costs or damages as a result of rendering
				recommendations under this section.
								(2)ReliefAny recommendation given by a voting member
				of the Council or program representative or agent shall not be grounds for
				estopping the interests represented by the voting member from seeking damages
				or other appropriate relief.
								(i)Information from Federal agencies
								(1)In generalThe Council may request directly from any
				Federal agency (as defined in section 1004 of the
				Solid Waste Disposal Act (42 U.S.C.
				6903)) (referred to in this section as a Federal agency)
				information, suggestions, estimates, and statistics for the purposes of this
				section.
								(2)Agency cooperation
									(A)In generalExcept as provided in subparagraph (C),
				effective beginning on the date that 180 days after the date of the enactment
				of this section, each Federal agency shall, with respect to each proposed major
				action involving an activity or action under the jurisdiction of the Council,
				notify the Council prior to taking the action.
									(B)Review and recommendationsThe notice of an action under subparagraph
				(A) shall be provided in a manner that permits the Council—
										(i)to review the action; and
										(ii)to make appropriate recommendations
				regarding operations, policy, or agency actions.
										(C)EmergenciesPrior notification shall not be required
				under subparagraph (A) if an authorized Federal agency representative
				reasonably believes that an emergency exists requiring action without
				delay.
									(D)InformationOn the request of the Council, each Federal
				agency shall, to the extent authorized by law, furnish information,
				suggestions, estimates, and statistics directly to the Council.
									(j)Council researchIn carrying out this section, the
				Council—
								(1)may conduct applicable scientific research;
				and
								(2)shall review applicable scientific work
				undertaken by or on behalf of—
									(A)the energy industry;
									(B)the conservation community; or
									(C)the Federal Government.
									(k)Recommendations of Council
								(1)In generalAll recommendations of the Council shall be
				nonbinding and advisory only.
								(2)Nonacceptance of
				recommendationsIf a
				government agency, industry, or a responsible party decides not to accept, or
				to substantially modify before adoption, a recommendation of the Council, the
				respective entity shall provide to the Council, not later than 30 days after
				the date of the decision, a written notice of the decision and a summary of
				reasons for the rejection or modification of the recommendation.
								(l)Location and compensation
								(1)LocationThe Council shall establish the offices in
				1 or more Gulf States as determined to be necessary and appropriate to the
				operations of the Council.
								(2)CompensationA member of the Council shall not be
				compensated for service on the Council, but shall be allowed travel expenses,
				including per diem, at a rate established by the Council not to exceed the
				rates authorized for employees of agencies under sections 5702 and 5703 of
				title 5, United States Code except by express authorization of the Council in
				any case where such rates are inadequate to reimburse a member of the Council
				not eligible for government travel rates.
								(m)Report
								(1)Initial
				reportNot later than 3 years
				after the date of the establishment of the Council, the Comptroller General of
				the United States shall submit to the President and Congress a report that
				assesses the effectiveness of the Council in carrying out this section,
				including any recommendations.
								(2)Biennial reportsEvery 2 years, the Council shall submit to
				Congress a report on—
									(A)the achievement of safe operations in the
				Gulf of Mexico of oil and gas activities; and
									(B)the operations, expenditures, needs,
				problems, issues, and recommendations of the Council.
									(3)Annual auditsThe Council shall—
									(A)commission an annual independent financial
				statement audit by an independent accounting firm;
									(B)publish the results of the audits in a
				publicly available annual report; and
									(C)incorporate the results of the audits into
				the reports required by paragraph (2).
									(n)Suits barredNo program, association, council,
				committee, or other organization created or funded by this section may sue any
				public or private person or entity concerning any matter arising under this
				section, other than the performance of a contract.
							(o)Funding
								(1)RequirementNotwithstanding any other provision of law,
				a permit or contingency plan for an energy development activity in the Gulf of
				Mexico shall be effective only if the Council is funded in accordance with
				paragraph (2).
								(2)Quarterly payments
									(A)In generalFunding for the operations and
				administration of the Council (including standing and temporary committees)
				shall be available and paid to the Council quarterly by the Administrator of
				the Oil Spill Liability Trust Fund.
									(B)Interim fundingNotwithstanding any provision of law, until
				collections under this subsection are equivalent to the amount authorized to be
				paid to the Council by this title, the quarterly payments to the Council shall
				be paid from the Oil Spill Liability Trust Fund.
									(3)Amount
									(A)In generalSubject to subparagraph (B), the amount of
				funding provided to the Council for each fiscal year under this subsection
				shall be $10,000,000.
									(B)AdjustmentsThe amount of funding provided to the
				Council for a fiscal year under this subsection shall be adjusted annually to
				reflect changes in the Consumer Price Index for the Gulf of Mexico region, as
				determined by the Council.
									(4)UseThe Council shall use funding received for
				a fiscal year under this subsection to carry out this
				section.
								.
				(b)Table of contentsThe table of contents in section 2 of the
			 Oil Pollution Act of 1990 (33 U.S.C. prec. 2701) (as amended by section 403(b))
			 is amended by adding at the end of the items relating to title VII the
			 following:
					
						
							Sec. 7010. Gulf of Mexico Regional Citizens’ Advisory
				Council.
						
						.
				
